 

 

Exhibit 10.21

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), effective as of March 13, 2019 (the
“Effective Date”), is made by and between AIRGAIN, INC. (the “Company”), and JIM
K. SIMS (“Employee”).  

WHEREAS, Employee is currently serving as Executive Chairman of the Board of
Directors of the Company (the “Board”) and interim Chief Executive Officer of
the Company pursuant to that certain Employment Agreement between the Company
and Employee effective as of February 16, 2018 (the “Prior Agreement”);

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to appoint Employee as both Chairman and Chief
Executive Officer, effective as of the Effective Date, under the following terms
and conditions; and

WHEREAS, Employee desires to continue to be employed by the Company as its
Chairman and Chief Executive Officer and to accept such terms and conditions of
employment as are contained in this Agreement, in each case as of the Effective
Date.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Employee (individually a “Party” and
together the “Parties”) agree as follows:

AGREEMENT

 

1.Effective Date.

Employee’s employment under the terms of this Agreement shall commence on the
Effective Date.

2.At-will Employment.

Employee’s employment relationship with the Company under this Agreement
(“Employment”) is at-will, terminable at any time and for any reason by either
the Company or Employee. While certain sections of this Agreement describe
events that could occur at a particular time in the future, nothing in this
Agreement shall be construed as a guarantee of employment of any length.

3.Employment Duties.

a.

Title/Responsibilities. On the Effective Date, Employee shall be the Chairman of
the Board and the Chief Executive Officer, reporting to the Board. Employee
shall perform all of the duties and responsibilities of such offices set forth
in the Bylaws of the Company and those commonly associated with such offices and
such further duties and responsibilities as may from time to time be assigned to
him by the Board.  During the term of this Agreement, Employee will also
continue to serve as a member of the Board and Chairman of the Board until the
earlier of his resignation, removal from the Board or death, or his successor is
duly appointed by the Board.   Employee’s termination of employment as Chief
Executive Officer will not affect his service as Chairman of the Board or a
member of the

1

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

Board, which will remain subject to Delaware law and the Company’s bylaws and
charter.  However, Employee may resign or be removed as Chairman of the Board or
a member of the Board in accordance with Delaware law and the Company’s bylaws
and charter.

b.

Responsibilities/Work Location.  Employee’s duties and authority shall be
prescribed by the Board and shall be commensurate with those of a chairman and
chief executive officer of a company of comparable size and with a similar
business as the Company.  Employee agrees that while serving as Chairman and
Chief Executive Officer under this Agreement Employee shall use best efforts and
devote such business time to the Company as reasonably necessary to perform such
duties.  Employee’s primary place of work shall be the Company’s offices in
Melbourne, Florida, but shall travel to other Company locations as his duties
may reasonably require.

c.

Policy Compliance. Employee shall comply with all of the Company’s policies,
practices and procedures, as well as, all applicable laws. Employee has
previously executed and delivered to the Company the Confidentiality and
Inventions Assignment Agreement (the “Confidentiality and Inventions Assignment
Agreement”) attached hereto as Exhibit 1.

4.Compensation.

a.

Base Salary.   The Company shall pay Employee a base salary of $400,000 per
year, or such higher amount as the Board may determine from time to time, less
applicable federal and state withholding taxes, in accordance with the Company’s
regular payroll practices (the “Base Salary”).  

b.

Annual Bonus Compensation. In addition to the Base Salary, Employee may be
awarded a discretionary bonus by the Board in connection with his employment as
Chairman of the Board and Chief Executive Officer.  Employee will be eligible to
receive an incentive bonus (the “Bonus”) with his target incentive equal to
ninety percent (90%) of the target incentive of the CEO from time to time (the
“Target Bonus”), or such higher amount as the Board may determine from time to
time. Employee's Bonus will be prorated to the extent he is not serving as Chief
Executive Officer for a full calendar year.

c.

Director Compensation.  Employee acknowledges and agrees that during the term of
this Agreement, he will not be entitled to any additional fees or other
compensation for serving as a member of the Board, including any fees or equity
grants in accordance with the Company’s policy for non-employee members of the
Board, provided, that the Equity Awards (as defined below) previously granted to
Employee in connection with his service as a member of the Board will continue
to vest based on his employment hereunder.  Following the cessation of
Employee’s employment under this Agreement, subject to his remaining as a member
of the Board thereafter, Employee will again be eligible to receive fees and
equity grants in accordance with the Company’s policy for non-employee members
of the Board.  Employee and the Company acknowledge and agree that the
compensation payable to Employee under this Agreement is solely for Employee’s
services as an employee and not for his service as a non-employee member of the
Board.  

d.

Equity Awards.  Employee shall be entitled to participate in any equity or other
employee benefit plan that is generally available to senior executive officers,
as distinguished from general management, of the Company.  Except as otherwise
provided in this Agreement, Employee’s participation in and benefits under any
such plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.  All of Employee’s Equity Awards
shall vest in full upon the occurrence of a Change in Control (as

2

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

defined in the Company’s 2016 Incentive Award Plan).  For purposes of this
Agreement, “Equity Awards” means all stock options, restricted stock and such
other awards granted pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof.

e.

Employee Benefits. Employee shall be entitled to participate in all employee
benefit plans, programs and arrangements maintained by the Company and made
available to employees generally, including, without limitation, bonus,
retirement, profit sharing and savings plans and medical, disability, dental,
life and accidental death and dismemberment insurance plans.

f.

Reimbursement of Expenses. During his Employment with the Company, Employee
shall be entitled to reimbursement for all reasonable and necessary business
expenses incurred on behalf of the Company, including without limitation, travel
and entertainment expenses, business supplies and communication expenses, in
accordance with the Company’s policies and procedures.

5.Voluntary Resignation, Termination for “Cause” or any Termination After
February 16, 2021.

a.

Payment upon Voluntary Resignation other than for Good Reason or Termination for
Cause or any Termination After February 16, 2021. If Employee voluntarily
resigns his Employment other than for Good Reason or if Employee is terminated
for Cause, or in the event of any termination of Employee’s employment after
February 16, 2021, the Company shall pay Employee the following: (i) all accrued
and unpaid Base Salary, if any is due, through the date of termination and any
vacation which is accrued but unused as of such date; (ii) Employee’s business
expenses that are reimbursable pursuant to this Agreement and Company policies,
but which have not been reimbursed by the Company as of the date of termination;
and (iii) the Employee’s Bonus compensation for the calendar year immediately
preceding the year in which the date of termination occurs if such Bonus has
been determined but not paid as of the date of termination (payable at the time
such Bonus would otherwise have been paid to Employee, but in no event later
than March 15 of the year in which the date of termination occurs)
(collectively, the “Accrued Obligations”). Employee shall not be eligible for
severance payments under Sections 6 or 7 below, or any continuation of benefits
(other than as required by law), or any other compensation pursuant to this
Agreement or otherwise.

b.

Definition of “Cause”. As set forth above, the employment relationship between
the Parties is at-will, terminable at any time by either Party for any reason or
no reason. The termination may nonetheless be for “Cause”. For purposes of this
Agreement, “Cause” is defined as the Company’s good faith determination of: (i)
Employee’s material breach of this Agreement or the Confidentiality and
Inventions Assignment Agreement; (ii) Employee’s continued substantial and
material failure or refusal to perform the duties reasonably assigned to him by
the Board consistent with his position ; (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) the misappropriation (or
attempted appropriation) of any of the Company’s funds or property of any kind;
(v) willful gross misconduct; (vi) Employee’s conviction of a felony involving
moral turpitude that is likely to inflict or has inflicted material injury on
the business of the Company; or (vii) any violation by Employee of any fiduciary
duties owed by Employee to the Company; provided, however, that except for Cause
being the result of item (vi) above, the Board shall provide written notice to
Employee, which notice specifically identifies the nature of the alleged Cause
claimed by the Company with enough specificity for Employee to be able to cure,
and Employee shall thereafter have fifteen (15) days to cure the purported

3

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

ground(s) for Cause.

c.

Definition of “Good Reason”.  For purposes of this Agreement, “Good Reason” and
“Resignation for Good Reason” are defined as the occurrence of any of the
following events after the Effective Date: (i) a material reduction in
Employee’s authority, duties or responsibilities relative to Employee’s
authority, duties or responsibilities in effect immediately prior to such
reduction; provided, however, that Employee's cessation of service as Chief
Executive Officer will not constitute good reason if he thereafter continues as
an employee in the capacity of Executive Chairman and none of the other clauses
of this definition of Good Reason are triggered as a result of such transition;
(ii) a material reduction by the Company in Employee’s Base Salary relative to
Employee’s Base Salary in effect immediately prior to such reduction (and the
Parties agree that a reduction of ten percent (10%) or more will be considered
material for purposes of this clause (ii)), other than a general reduction in
the base salaries of similarly-situated employees of the Company; or (iii) the
Company’s material breach of this Agreement; provided, however, that Employee
must provide written notice to the Board of the condition that could constitute
a “Good Reason” event within ninety (90) days of the initial existence of such
condition and such condition must not have been remedied by the Company within
thirty (30) days (the “Cure Period”) of such written notice.  Employee’s
Resignation for Good Reason must occur within six (6) months following the
initial existence of such condition.  

6.Termination Without “Cause” or “Resignation for Good Reason” On or Prior to
February 16, 2021.  In the event Employee is terminated without Cause or resigns
for Good Reason on or prior to February 16, 2021, Employee shall be entitled to:

a.

the Accrued Obligations; plus

b.

subject to Employee’s execution and non-revocation of a full and final Release
(as defined in Section 8 below) and Employee’s continued compliance with the
Confidentiality and Inventions Assignment Agreement, severance pay in an amount
equal to the sum of (i) Employee’s Base Salary as in effect immediately prior to
the date of termination for the applicable Severance Period (as defined below),
plus (ii) Employee’s Target Bonus for the calendar year in which the Termination
Date occurs, payable in a lump sum on the date that is thirty (30) days
following the date of termination; plus

c.

subject to Employee’s execution and non-revocation of a full and final Release
and Employee’s continued compliance with the Confidentiality and Inventions
Assignment Agreement, for the period beginning on the date of Employee’s
termination of employment and ending on the last day of the Severance Period
(or, if earlier, the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires) (the “COBRA Coverage Period”), the Company shall arrange to provide
Employee and his eligible dependents who were covered under the Company’s health
insurance plans as of the date of Employee’s termination of employment with
health (including medical and dental) insurance benefits substantially similar
to those provided to Employee and his dependents immediately prior to the date
of such termination. If the Company is not reasonably able to continue health
insurance benefits coverage under the Company’s insurance plans, the Company
shall provide substantially equivalent coverage under other third-party
insurance sources.  If any of the Company’s health benefits are self-funded as
of the date of Employee’s termination of employment, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from or otherwise
compliant with applicable law (including, without limitation, Section 409A of
the Code and Section 2716 of the Public Health Service Act), instead of
providing continued health insurance benefits as set forth above, the Company
shall instead pay to

4

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

Employee an amount equal to the monthly premium payment for Employee and his
eligible dependents who were covered under the Company’s health plans as of the
date of Employee’s termination of employment (calculated by reference to the
premium as of the date of termination) as currently taxable compensation in
substantially equal monthly installments over the COBRA Coverage Period (or the
remaining portion thereof).

d.

subject to Employee’s execution and non-revocation of a full and final Release
and Employee’s continued compliance with the Confidentiality and Inventions
Assignment Agreement, effective as of the Termination Date, all of Employee’s
Equity Awards shall become fully vested and/or exercisable.

For purposes of this Agreement, “Severance Period” shall mean (i) with respect
to a termination without Cause or resignation for Good Reason after December 31,
2020 but on or prior to February 16, 2021, six (6) months, or (ii) with respect
to a termination without Cause or resignation for Good Reason on or prior to
December 31, 2020, such number of months (including any partial month resulting
from the following calculation) as is equal to (A) six (6), plus (B) the number
of months (or partial months, rounded up to the nearest day) resulting from the
following formula:

X  =  12 x [1 -  A ]

                      B

Where:

X =   the number of months (or partial months, rounded up to the nearest day) in
the Severance Period.

A =   the number of days elapsed during the period starting on February 16, 2019
through and including the Termination Date.

B =   the denominator of which is the number of days during the period starting
on February 16, 2019 through and including December 31, 2020.

For the avoidance of doubt, no amounts shall be payable to Employee under this
Section 6 in the event of (a) his conversion from employee to non-executive
Chairman of the Board by mutual agreement of Employee and the Company, (b) in
the event of his termination by the Company for Cause or his resignation of
employment other for Good Reason, (c) in the event of a termination of his
employment with the Company for any reason after February 16, 2021, or (d) in
the event of Employee’s death or termination of employment by reason of his
Disability (as defined below).

7.Employee’s Disability or Death. Employee’s employment shall terminate
automatically in the event of Employee’s death or termination of employment by
reason of his “Disability.” In the event of Employee’s death or termination of
employment as a result of Employee’s Disability, Employee or his heirs shall be
entitled to (a) the Accrued Obligations, plus (b) payment of an amount equal to
Employee’s “earned” Bonus for the calendar year during which Employee’s date of
termination occurs calculated as of the date of termination (wherein “earned”
means that Employee has met the applicable bonus metrics as of date of such
termination, as determined by the Board), prorated for such portion of the
calendar year during which such termination occurs that has elapsed through the
date of termination, payable in a lump sum on the date that is thirty (30) days
following the date of termination.  For purposes of this Agreement, “Disability”
shall mean the Employee’s failure to perform his duties

5

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

hereunder, for a period of not less than one hundred twenty (120) consecutive
days because of Employee’s incapacitation due to physical or mental injury,
disability, or illness.

8.Release.  Notwithstanding any provision to the contrary in this Agreement, no
amount shall be paid or benefit provided pursuant to Section 6 (other than the
Accrued Obligations) unless, on or prior to the thirtieth (30th) day following
the date of Employee’s termination of employment, an effective general release
of claims agreement (the “Release”) in substantially the form attached hereto as
Exhibit 2 has been executed by Employee and remains effective on such date and
any applicable revocation period thereunder has expired.

9.Notices. Any reports, notices or other communications required or permitted to
be given by either Party hereto, shall be given in writing by personal delivery,
overnight courier service, or by registered or certified mail, postage prepaid,
return receipt requested, addressed to the Company at its principal executive
offices and to Employee at his most recent address on the Company’s payroll
records.

10.Notice of Termination. Any purported termination of Employment by the Company
or the Employee shall be communicated by written Notice of Termination to the
other Party. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates, if applicable, the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of employment shall be effective without delivery of
such a Notice of Termination.

11.General Provisions.

a.

Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof. Employee and the Company agree that any
litigation regarding this Agreement shall be conducted in San Diego, California.
Employee and the Company hereby consent to the jurisdiction of the courts of the
State of California and the United States District Court for the Southern
District of California.

b.

Assignment; Assumption by Successor.  The rights of the Company under this
Agreement may, without the consent of Employee, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

c.

No Waiver of Breach. The failure to enforce any provision of this Agreement
shall not be construed as a waiver of any such provision, nor prevent a Party

6

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

thereafter from enforcing the provision or any other provision of this
Agreement. The rights granted the Parties are cumulative, and the election of
one shall not constitute a waiver of such Party’s right to assert all other
legal and equitable remedies available under the circumstances.

d.

Severability. The provisions of this Agreement are severable, and if any
provision shall be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts of this Agreement,
shall not be affected.

e.

Entire Agreement. As of the Effective Date, this Agreement and the
Confidentiality and Inventions Assignment Agreement constitute the entire
agreement of the Parties with respect to the subject matter of this Agreement
and supersede all prior and contemporaneous negotiations, agreements and
understandings between the Parties, whether oral or written, including the Prior
Agreement.

f.

Modifications and Waivers. No modification or waiver of this Agreement shall be
valid unless in writing, signed by the Party against whom such modification or
waiver is sought to be enforced.

g.

Amendment. This Agreement may be amended or supplemented only by a writing
signed by both of the Parties hereto.

h.

Duplicate Counterparts; Facsimile. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original; provided, however, such
counterparts shall together constitute only one agreement. Facsimile signatures
or signatures sent via electronic mail shall be as effective as original
signatures.

i.

Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

j.

Non-transferability of Interest.  None of the rights of Employee to receive any
form of compensation payable pursuant to this Agreement shall be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Employee.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

k.Construction.  The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto.  Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

l.

Section 409A.  

i.Notwithstanding anything to the contrary in this Agreement, no payment or
benefit to be paid or provided to Employee upon his termination of employment,
if any, pursuant to this Agreement that, when considered together with any other
payments or benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Employee has a “separation from service” within the meaning of Section
409A.  Similarly, no amounts payable to Employee, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation

7

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

from service” within the meaning of Section 409A.

ii.Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination of employment (other than due to death), then the
Deferred Payments that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service.  All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Employee dies following Employee’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Employee’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

iii.Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute a Deferred Payment for purposes of clauses (i)
and (ii) above.

iv.Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the limits
set forth therein will not constitute a Deferred Payment for purposes of clauses
(i) and (ii) above.

v.This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (A) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (B) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Company be required to provide a tax gross-up payment to
Employee or otherwise reimburse Employee with respect to Section 409A
Penalties.   The Company and Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any Section 409A
Penalties on Employee.

vi.Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Employee’s
taxable year following the taxable year in which Employee incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Employee’s, and Employee’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

m.

Whistleblower Provision. Nothing herein shall be construed to prohibit Employee
from communicating directly with, cooperating with, or providing information to,
any government regulator, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice. Employee acknowledges that the Company has provided
Employee with the following

8

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

notice of immunity rights in compliance with the requirements of the Defend
Trade Secrets Act: (i) Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, (ii) Employee shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of proprietary information of the Company that is made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (iii) if Employee files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Employee may disclose the
proprietary information to my attorney and use the proprietary information in
the court proceeding, if Employee files any document containing the proprietary
information under seal, and does not disclose the proprietary information,
except pursuant to court order.

(Signature Page Follows)

m.

9

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

 

AIRGAIN, INC.

Dated:  By:__/s/Anil Doradla_____________________

Name:_____________________________

Title:_____________________________

 

EMPLOYEE

Dated:  _/s/Jim Sims_______________________________

JIM K. SIMS

 

 

10

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

 

 

Exhibit 1

Confidentiality and Inventions Assignment Agreement

 

 

[Attached]

 

 

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between JIM K. SIMS (“Employee”), and AIRGAIN, INC., a
California corporation (the “Company”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement effective as of the Effective Date (as defined therein) (the
“Agreement”);

 

WHEREAS, the Parties agree that Employee is entitled to certain severance
benefits under the Agreement, subject to Employee’s execution of this Release;
and

 

WHEREAS, the Company and Employee now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Employee pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Employee, and which Employee acknowledges that he would not
otherwise be entitled to receive, Employee and the Company hereby agree as
follows:

 

1.General Release of Claims by Employee.  

 

(a)Employee, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Employee is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which Employee
has or may have had against such entities based on any events or circumstances
arising or occurring on or prior to the date hereof or on or prior to the date
hereof, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever Employee’s employment by or service to the
Company or the termination thereof, including any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, and claims of any
kind that may be brought in any court or administrative agency including,
without

 

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.

 

Notwithstanding the generality of the foregoing, Employee does not release the
following claims:

 

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii)Claims pursuant to the terms and conditions of the federal law known as
COBRA;

 

(iv)Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy with respect to
Employee’s liability as an employee, director or officer of the Company;

 

(v)Employee’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing or any other federal, state or local government agency claims of
discrimination, or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or any other federal,
state or local government agency; provided, however, that Employee does release
his right to secure any damages for alleged discriminatory treatment;

 

(vi)Claims based on any right Employee may have to enforce the Company’s
executory obligations under the Agreement;

 

(vii)Claims Employee may have to vested or earned compensation and benefits; and

 

(viii)Employee’s right to communicate or cooperate with any government agency.

 

(b)EMPLOYEE ACKNOWLEDGES THAT he HAS BEEN ADVISED OF

2

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EMPLOYEE HEREBY EXPRESSLY WAIVES ANY RIGHTS he
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

[Note:  Clauses (c), (d) and (e) apply only if Employee is age 40 or older at
time of termination]

 

(c)Employee acknowledges that this Release was presented to him on the date
indicated above and that Employee is entitled to have twenty-one (21) days’ time
in which to consider it.  Employee further acknowledges that the Company has
advised him that he is waiving his rights under the ADEA, and that Employee
should consult with an attorney of his choice before signing this Release, and
Employee has had sufficient time to consider the terms of this
Release.  Employee represents and acknowledges that if Employee executes this
Release before twenty-one (21) days have elapsed, Employee does so knowingly,
voluntarily, and upon the advice and with the approval of Employee’s legal
counsel (if any), and that Employee voluntarily waives any remaining
consideration period.

 

(d)  Employee understands that after executing this Release, Employee has the
right to revoke it within seven (7) days after his execution of it.  Employee
understands that this Release will not become effective and enforceable unless
the seven (7) day revocation period passes and Employee does not revoke the
Release in writing.  Employee understands that this Release may not be revoked
after the seven (7) day revocation period has passed.  Employee also understands
that any revocation of this Release must be made in writing and delivered to the
Company at its principal place of business within the seven (7) day period.

 

(e)  Employee understands that this Release shall become effective, irrevocable,
and binding upon Employee on the eighth (8th) day after his execution of it, so
long as Employee has not revoked it within the time period and in the manner
specified in clause (d) above.  

 

(f)Employee further understands that Employee will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is thirty (30) days following the date of Employee’s termination of
employment.

 

2.No Assignment.  Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
Employee may have against the Company Releasees.  Employee agrees to indemnify
and hold harmless the

3

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

Company Releasees from any liability, claims, demands, damages, costs, expenses
and attorneys’ fees incurred as a result of any such assignment or transfer from
Employee.

 

3.Whistleblower Provision. Nothing herein shall be construed to prohibit
Employee from communicating directly with, cooperating with, or providing
information to, any government regulator, including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice. Employee acknowledges that the
Company has provided Employee with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of proprietary information of the Company that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Employee shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information of the Company that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (iii) if
Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the proprietary information to
my attorney and use the proprietary information in the court proceeding, if
Employee files any document containing the proprietary information under seal,
and does not disclose the proprietary information, except pursuant to court
order.

 

4.Severability.  In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

5.

Interpretation; Construction.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Agreement.  This
Release has been drafted by legal counsel representing the Company, but Employee
has participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review and revise the
Release and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release.  Either party’s failure to enforce any provision of this
Release shall not in any way be construed as a waiver of any such provision, or
prevent that party thereafter from enforcing each and every other provision of
this Release.

 

6.

Governing Law; Venue.  This Release shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof. Employee and the Company agree that any
litigation regarding this Release shall be conducted in San Diego, California.
Employee and the Company hereby consent to the jurisdiction of the courts of the
State of California and the United States District Court for the Southern
District of California.

4

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

 

7.

Entire Agreement.  This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral.  This Release may be
amended or modified only with the written consent of Employee and an authorized
representative of the Company.  No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.  

 

8.

Counterparts.  This Release may be executed in multiple counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(Signature Page Follows)

 

 

 

5

 

US-DOCS\106321677.1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release as of the date(s) set
forth below.

 

AIRGAIN, INC.

Dated:  02/14/2019By:__/s/Anil Doradla______________________

Name:_____________________________

Title:_____________________________

 

EMPLOYEE

Dated:  02/14/2019___/s/James Sims___________________________

JAMES SIMS

 

6

 

 

 

US-DOCS\106321677.1